
	

113 HR 2583 IH: To reauthorize the matching grant program for school security in the Omnibus Crime Control and Safe Streets Act of 1968.
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2583
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Barrow of Georgia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reauthorize the matching grant program for school
		  security in the Omnibus Crime Control and Safe Streets Act of
		  1968.
	
	
		1.Matching grant program for
			 school securityPart AA of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797a et seq.) is amended—
			(1)in section
			 2701—
				(A)in subsection (a),
			 by striking and other deterrent measures and inserting ,
			 other deterrent measures, and emergency notification and response
			 technologies; and
				(B)in subsection
			 (b)—
					(i)by
			 redesignating paragraph (5) as paragraph (6); and
					(ii)by
			 inserting after paragraph (4) the following:
						
							(5)Acquisition and installation of technology
				for expedited notification of local law enforcement during an
				emergency.
							;
				and
					(2)in section 2705,
			 by striking 2001 through 2009 and inserting 2014 through
			 2018.
			
